Citation Nr: 0527474	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial increased (compensable) disability 
rating for residuals of a right gastrocnemius tear.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which awarded service connection 
for residuals of a right gastrocnemius tear, assigning a 
noncompensable disability rating, effective May 2003.  

This case was previously before the Board.  In May 2004, the 
Board remanded the issue of entitlement to an initial 
increased (compensable) disability for further development.  

In accordance with the Board's Remand, the veteran was 
scheduled for VA examinations for the evaluation of the 
service-connected disability.  He failed to report for the 
scheduled VA examinations.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue has been obtained.  

2.  The veteran was scheduled for and notified of a VA 
examination in conjunction with his claim for a higher 
initial rating.  

3.  The veteran failed to report for the scheduled VA 
examination, and good cause was not shown for his absence.  


CONCLUSION OF LAW

The claim of entitlement to an increased (compensable) 
disability rating for residuals of a right gastrocnemius tear 
is denied by operation of law, based on the veteran's failure 
to report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal, as the law, and not the underlying 
facts or development of the facts, is dispositive in this 
matter.  Accordingly, the VCAA can have no effect on this 
appeal.  See Smith v. Gober, 14 Vet.App. 227 (2000) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet.App. 143 (2001) (VCAA not applicable 
where law, not factual evidence, is dispositive).

In January 2003, VA received the veteran's claim of 
entitlement to service-connected benefits.  By rating 
decision, dated in February 2003, the RO granted the claim of 
entitlement to service connection for residuals of a right 
gastrocnemius tear, and assigned a noncompensable rating, 
effective May 2003.  

The RO notified the veteran of the decision in May 2003.  The 
veteran filed a timely notice of disagreement with the 
initial noncompensable rating assigned.  A statement of the 
case was issued in June 2003.  Thereafter, the veteran 
perfected the appeal before the Board.  

In accordance with the Board's May 2004 Remand, the RO, via 
the Appeals Management Center (AMC), informed the veteran of 
the requirements of VCAA and VA's duty to assist.  In a May 
2004 correspondence, the veteran was informed of the evidence 
already received in connection with the claim; he was 
informed of his responsibilities and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence VA should provide; and he was 
also invited to submit additional evidence in support of the 
claim.  

In a November 2004 correspondence, the veteran was notified 
that the RO, via the AMC, requested the nearest VA Medical 
Center (VAMC) to schedule him for VA examination.  The 
veteran cancelled the VA examination that was scheduled for 
November 19, 2004, reportedly due to business travel.  

In January 2005, the RO, via the AMC, re-scheduled the 
veteran for VA examination.  Correspondence dated in January 
2005, notified the veteran of the time, date, and location of 
the VA examination.  The claims file revealed that the 
veteran failed to report for the February 8, 2005 
examination, and there was no explanation offered for his 
absence.  The letter informing the veteran of the scheduled 
examination was not returned to VA, and delivery is presumed.

In the June 2005 Supplemental Statement of the Case, the 
veteran was informed that he had a 60-day period in which to 
make a comment concerning additional evidence to support the 
claim.  To date, the veteran has not submitted any additional 
evidence to support the claim of entitlement to an initial 
(compensable) disability rating for a right gastrocnemius 
tear.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2005).  

The veteran failed to report to for a rescheduled VA 
examination scheduled in February 2005.  The Board's May 2004 
Remand, as well as additional notices, clearly informed the 
veteran of the consequences in the event that he failed to 
report for a scheduled examination without good cause shown.  

As stated above, examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  
While the veteran provided good cause as to why he failed to 
report to the VA examination scheduled in November 2004 (due 
to business travel), the record does not contain a good cause 
or adequate reason for failing to report to the February 2005 
VA examination.  He did not request that the RO reschedule 
him for another examination and no explanation as to why he 
failed to report to the February 2005 examination has been 
offered.  

The language of 38 C.F.R. § 3.655 leaves no authority for the 
RO or the Board to review the issues on appeal on the basis 
of the evidence already of record where the claimant does not 
show "good cause" for failure to report for the scheduled 
examination.  

Accordingly, based on the veteran's failure to report for the 
February 2005 VA examination, the claim of entitlement to an 
initial increased (compensable) disability rating for 
residuals of a right gastrocnemius tear is denied as a matter 
of law.  See 38 C.F.R. § 3.655 (2005).  


ORDER

Entitlement to an initial increased (compensable) disability 
rating for residuals of a right gastrocnemius tear is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


